          Case 1:17-cv-00773-PGG-OTW Document 194
                                              193 Filed 12/04/20
                                                        12/02/20 Page 1 of 2




MIKHAIL SHAH                                                                                      DIRECT DIAL:
mshah@messner.com                                                                                (646) 663-1856




                                              December 2, 2020

    Via ECF
    Honorable Paul G. Gardephe
    United States District Judge
    Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, New York 10007

             RE:    Jeniece Ilkowitz and Adam Ilkowitz v. Judicial Title Insurance Agency LLC, et al.
                    Civil Docket No.: 1:17-cv-00773-PGG-OTW

    Dear Judge Gardephe:

            This Letter-Motion is submitted jointly by counsel for both parties in the above-captioned
    matter to update the Court regarding status of this action and to request disbursement of the previously
    filed cash bond.

           The parties have reached an amicable resolution, and the undersigned has dismissed their
    appeal of the May 31, 2020 judgment. As a result, the parties jointly request that the Court direct the
    Cashier to disburse the proceeds from the previously filed cash bond in the amount of $31,555.96 as
    follows:

    AMOUNT                 TO:

    $28,428.79             Adam Leitman Bailey, P.C., as Attorneys for The Judicial Title Insurance
                           Agency, LLC
                           Attn: Marianne Sanchez
                           One Battery Park Plaza, 18th Floor
                           New York, New York 10004

    $3,127.17              Messner Reeves, LLP
    Plus any interest      Attn: Jim Smith
                           1430 Wynkoop Street, Suite 300
                           Denver, CO 80202


          If the above meets with the Court’s approval, please “SO ORDER” this letter-motion below.
    Thank you in advance for your time and consideration.




        805 Third Avenue | Eighteenth Floor | New York, NY 10022 | 646 663 1860 main | 646 663 1895 fax
       Case 1:17-cv-00773-PGG-OTW Document 194
                                           193 Filed 12/04/20
                                                     12/02/20 Page 2 of 2




Honorable Paul G. Gardephe
USDC, Southern District of New York
December 2, 2020
Page 2

                                                       Respectfully submitted,
                                                       MESSNER REEVES, LLP

                                                By:    /s/ Mikhail A. Shah
                                                       Mikhail A. Shah, Esq.
                                                       733 Third Avenue, Suite 1619
                                                       New York, NY 10017
                                                       Tel: (646) 663-1860
                                                       mshah@messner.com
                                                       Attorneys for Jean-Claude Mazolla
                                                       and Messner Reeves, LLP

cc:      Marianne Sanchez, Esq. (via ECF)



                                                       SO ORDERED:



                                                       _____________________________________
                                                       PAUL G. GARDEPHE, U.S.D.J.

                                                               December 4, 2020
                                                       Dated: _______________________________




      805 Third Avenue | Eighteenth Floor | New York, NY 10022 | 646 663 1860 main | 646 663 1895 fax
